EMU@10 - The first ten years of Economic and Monetary Union (Commission communication) (debate)
The next item is the Commission communication on the first ten years of Economic and Monetary Union.
Member of the Commission. - (ES) Thank you very much, Mr President. Ladies and gentlemen, we are celebrating the tenth anniversary of the historic decision to introduce the euro, to launch the third stage of Economic and Monetary Union, a decision that was adopted by the European Council meeting from 1 to 3 May 1998.
This decision has marked the development of the European Union over the last ten years. Today, both within and beyond our borders, the euro is a symbol of European integration used by 320 million European citizens every day.
The Commission felt that the end of the first decade of a major political initiative and the end of a complete economic cycle was a good time to take stock and reflect on the challenges that Economic and Monetary Union will face in the coming years.
This is the aim of the Communication adopted this very morning by the Commission, that I have the honour of presenting to you now.
The Communication is based on an extensive report drawn up by the Commission's Directorate-General for Economic and Financial Affairs, which provides a detailed analysis of the functioning of Economic and Monetary Union and the impact of the euro over the last ten years, as well as analysing the prospects for the future.
The conclusion of this evaluation of what the euro has meant in the first decade of its existence could not be clearer: the euro is an undeniable economic and political success.
Thanks to the euro, we Europeans now enjoy greater macroeconomic stability, lower interest rates and much more moderate price rises than in previous decades, despite the recent rise in inflation.
Thanks to the euro, the European Union - and in particular the 15 countries of the euro area - is a much more economically integrated area, with more trade, more opportunities, more employment and markets that operate more efficiently.
Thanks to the euro, our economies are better protected from external shocks and have become more important and influential on world markets.
All of this has translated into many tangible benefits, but if you will allow me to mention it, the greatest of all of them has been that in the last ten years 16 million jobs have been created in the euro area.
Thanks to the euro, Europe is now stronger. It is in a better position to withstand turbulence and crises of the kind we have been experiencing in the last few months, and thanks to the euro, we have a more solid foundation to support our growth and our model of social protection in the future.
Nevertheless, however positive our verdict may be, it does not mean that all of the hopes that we placed in the single currency ten years ago have been realised.
Firstly, economic growth over the last ten years has been lower than expected.
Secondly, there are still divergences between the economies in the area, as a result of, among other things, the lack of sufficient incentives to carry out all the necessary structural reforms.
Thirdly, in the euro area we have still not built up a solid, uniform external presence to enable us to carry weight at global level in accordance with the size and importance of our economy and our currency.
Finally, the public image of the euro - a currency that is widely identified with the image of the European Union - does not reflect all the objective benefits that it brings to citizens.
This diagnosis provides sufficient material to consider what still needs to be done, and our conclusion is that there is a great deal still to be done.
We also need to take into account the new challenges that we are facing now, with an enlarged Europe, with the acceleration of social, economic and technological changes, with underlying trends as profound as globalisation, an ageing population and climate change; we need to bring up to date the principles and the vision that inspire Economic and Monetary Union.
It is obvious that the new context that we are living in today was not easy to predict 20 years ago when it was being decided what was to be included in the Maastricht Treaty, or 10 years ago when the decision was made to launch the third phase of Economic and Monetary Union.
We now need to work on the basis of these parameters in order to achieve a more solid Economic and Monetary Union that is more efficient internally and projects itself more uniformly to the outside world.
Therefore, in the Communication that we adopted this morning, the Commission not only wishes to take stock of the past, but we also propose starting a debate on what needs to be improved for the future. As an initial contribution to this debate we propose an agenda based on three pillars.
The first relates to the internal functioning of the Union. The interdependence between the economies of the area is now greater than ever. We need to be aware of this and move forward with determination, in the interests of Economic and Monetary Union as a whole and of each of its Member States in particular, towards genuine economic policy coordination. How can we achieve this? We need to strengthen budgetary surveillance provided for in the Stability and Growth Pact, deepening it in relation to the quality of public finances and their long-term sustainability, extending the surveillance objective beyond strictly budgetary aspects to macroeconomic aspects, and establishing a closer link between budgetary surveillance and the development of structural reforms.
The second pillar is the external agenda. The euro has, to all our satisfaction, become the second world reference currency in a very short time. However, it makes no sense for us to note with satisfaction the dominant position of the euro in the global markets whilst at the same time refusing to act collectively in a manner in line with this new status. The position achieved by the euro in the international markets brings undoubted benefits, such as better protection from external shocks. In the last decade we have experienced critical periods in which this protective role has been put to the test. However, the status of the euro also brings with it responsibilities and risks. Europe must fully assume its responsibility for achieving greater global economic stability. In order to do this, it needs to set out a strategy in keeping with the interests of the euro area and defend it consistently externally, and there is no doubt that the best way of ensuring such consistency is through a single external representation of the euro. Although I know that it is difficult to achieve this in the short term, given the interests that are involved, I would also like to say to Parliament - and I know that Parliament agrees with me - that this is a strictly necessary objective.
Finally, the third pillar of our agenda for the future is improving the governance of Economic and Monetary Union. The institutions and instruments that govern this Union are appropriate, especially if we take into account the improvements introduced by the Treaty of Lisbon. The issue now is not to change the instruments but to use them, and to use them to the full. Better governance of the euro area will come from the Ecofin Council being fully involved in matters of Economic and Monetary Union; it will come from a strengthening of the agenda and the debates of the Eurogroup, in particular in terms of the economic policy coordination I have already mentioned; and it will come from an even closer dialogue between the Commission and Parliament, and between the Eurogroup and Parliament.
In addition, in the coming years the composition of the Eurogroup will increasingly become more like that of the Ecofin Council itself.
This very morning, the Commission adopted the Convergence Report paving the way for Slovakia to join the euro area on 1 January 2009. In the coming weeks I will have the opportunity to have a specific debate with you on this report and the corresponding proposals.
Something which should also be a collective concern for our institutions is communicating with the public on matters relating to Economic and Monetary Union, so that citizens have a perception of the euro that is in line with the objective benefits it brings to us citizens who have this currency in our pockets.
I am drawing to a close, Mr President. We have a matter of the utmost importance on the table that merits this initial debate we are having today. Obviously I cannot explain all the details of the analysis set out in our Communication and in the report, but you can count on my full availability to debate it over the coming months.
The Commission's objective, as I have said, is to build a solid political consensus on the steps that need to be taken in order to ensure that Economic and Monetary Union can deal with the huge challenges we face. We think that these, above all else are the issues meriting our attention in the debate that is beginning today.
Those who drew up the Maastricht Treaty and decided to launch Economic and Monetary Union 10 years ago were equal to the task then, creating an instrument that has brought us protection and benefits. The most difficult part has been done: the euro is a reality and it is a success. We can therefore tackle this new phase with confidence and optimism, but we should also do it with the same determination and with the understanding that what is good for Economic and Monetary Union is good for the European Union as a whole, for all of its Member States and all of its citizens. Thank you very much, Mr President.
Thank you, Commissioner, and I want to thank you for your responsible and great engagement.
on behalf of the PPE-DE Group. - (DE) Mr President, I would like to congratulate Commissioner Almunia on having the courage to present proposed improvements on the occasion of the 10th anniversary of the euro area. We will examine these proposals carefully but, judging by what we have seen so far, I can say that our group will agree as much as possible. We want to improve conditions but we do not want what the Members of the Socialist Group in the European Parliament are calling for, which is to establish a type of economic governance. You have our full support in this matter.
Ten years of the euro also means that it is time to take stock of what has taken place over the last decade. We have seen that the euro has been extremely successful. Nobody predicted that today, 10 years after the political decision, the euro would be the world's second most important reserve currency. You mentioned jobs, the low inflation rate, the convergence of economies, and the successes that have enabled the euro to become an anchor of stability for Europe in an age of globalisation. If we pause to think about why it is that we are coping with the high commodity and energy prices, then that is another question to which the euro provides an excellent answer.
Despite the scepticism of many citizens in the European Union and the euro area, I am totally convinced that introducing the euro at that point in time under these strict conditions was the right thing to do. Now that we are looking at modifying the conditions, Commissioner, then we are on your side and I can only say, looking back, that you have made many bold decisions in the past. If I think of Lithuania, if I look at Slovakia now, then I wonder whether the same boldness was there, because although the criteria may be met on paper in Slovakia's case, whether that country can maintain this is questionable given the current convergence and the steady inflation rate. We will have to discuss the matter; the European Central Bank expressed misgivings in its preliminary remarks. Unfortunately, however, it is not mentioned in the Commission's decision today. Perhaps we really do need to talk about this.
At the moment, the procedure works like this: you propose accession to the euro area, we are consulted, along with the Council comprising the Heads of State or Government, and then the Economic and Financial Affairs Council has to make a decision. Thus we currently have no way of delaying or declining this accession. I am concerned, however, that conditions are presently being created for accepting a medium-sized country with a significantly industrial infrastructure and that later on, when the larger countries want to join, this will lead to rebates that we will no longer be able to justify.
That is the concern that we share when we express misgivings about this unconditional accession, and even about the concerns already expressed by the European Central Bank. We must not forget that the current strength of the euro as a world currency is also a result of a weak dollar - it is not all down to the strength of the euro itself. When I think back to how we debated the reform of the Stability and Growth Pact, then I can only say that it is a challenge for the Member States. You have just mentioned this in your three-point agenda: the Member States are having difficulty meeting the conditions that they themselves signed up to.
I note with some concern that you have now closed deficit proceedings against Italy and other countries. Although the data support this, I regard the developments in France, Italy and, in the next few years, Spain, too, with considerable concern. At the start of this decade, it was Germany that was the main offender. The Germans have got everything under control again, but the stability of the euro will depend on the solidarity and solidity of the larger Member States. Hence my appeal to you as Commissioner: do not give in to these special requests. Make sure that, for all the reforms, it is not representation to the outside, not the 'who is representing whom, and where' that is the focus, but the inner stability of the euro area. What matters is that the conditions are fulfilled and that emphasis is placed on price stability. Then we will all be able to say, in 20 years' time, that the euro is the anchor of stability for Europe in the world and the foundation of prosperity and progress in Europe.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, thank you for this communication, for this chance both to take stock and to look at what we need to do for tomorrow.
The euro is a success, no-one doubts that. The euro has protected us. What kind of state would our financial markets, our currencies be in with the turbulence of today's world, if we did not have the euro? But this success has strings attached. It means we have to be even more daring, because we are not a simply monetary area; we have a particular responsibility.
Yes, the euro is a success, and yet it reveals some of our intrinsic failings. We often do better on the defensive than on the offensive. We often do well when it comes to totting up points, something that the Stability Pact enables us to do, but when it comes to organising the best possible game, to optimising the potential offered by the single currency, we are often below par.
This is true within the EU. Why do we not use our currency to improve our ability to implement the Lisbon strategy? Why do we not use our currency to implement the objectives we have set ourselves for energy and the environment? As for outside the EU, you talked about this and I agree with your diagnosis.
You propose mechanisms for improving multilateral surveillance, and you are undoubtedly right, but this is based on two premises. The first is that the long-term presidency of the Eurogroup, held by Mr Juncker, has brought improvements in the way in which this body operates. The second is that the independence of the European Central Bank is not in question and cannot be challenged by anyone. Starting from these two premises, we still have a lot to do and I am counting on you, Commissioner, to restore some balance to the Economic and Monetary Union, which is still out of balance. The economic arm of it has required improvement from day one, as we know, and we need to work out how it should be reformed as it moves forward. Ten years on, we still have a lot to do.
Today, the questions we have been asking from the start need to be addressed, though obviously in quite a different context now. We need to look at this context in the light of two major phenomena. The first is obviously the current crisis that has come from the United States, which reflects the fact that we are in the second stage of globalisation, where inflation is back and which is marked by a euro/dollar exchange rate unfavourable to our exports - though it does have its advantages - and which is also marked by an unbelievable rise in the prices of commodities, oil and food.
The second element of context we have to take account of is the Treaty of Lisbon, which changes things for the Eurogroup, giving it new responsibilities in terms of external representation and coordination. We need to be aware of this and really get the most out of the potential of this Treaty.
Commissioner, you ask us to help reach a consensus. If it is a good one, we will be there. However, we also think that perhaps there is a need to go further, with concrete proposals. If I have understood you correctly, you would like to receive a roadmap from the Council. Very well! You must tell us, though, under what conditions the European Parliament will have its say in the proposals this will contain for improving the governance of the euro, so that the potential of this currency is deployed fully for the benefit of citizens and so that in the future there is greater acceptance of the European Central Bank by our fellow citizens. The fact that it has become an institution perhaps allows us to look again at the way its members are appointed. You know that this Parliament is on your side, that it is the Commission's ally when the Commission wants to move forward, but we will also be a demanding ally. Do not listen just to the Council; regardless of what is written in the treaties, take account of any excellent proposals that might come from the European Parliament too.
Madam President, Commissioner, ladies and gentlemen, in the past there have been various attempts by politically sovereign states to organise common monetary unions. These attempts lasted varying amounts of time but they all failed in the end.
Therefore, it was no wonder that in the 1970s the rest of the world was very critical of suggestions that Europe was going to undertake such a venture. Pierre Werner, a former Prime Minister of Luxembourg, along with Valéry Giscard d'Estaing and Helmut Schmidt, when they were still Finance Ministers, submitted blueprints heading in this direction.
Even in the early 1990s, setting up an economic and monetary union was regarded very critically. Many experts, including Nobel Prize winners from the United States, dismissed it as being unrealistic. Nevertheless, contrary to all expectations, the euro was introduced after all - and it became a success.
The European monetary union is indeed something of a minor political miracle, an example of sui generis. To that extent, former Commission President Hallstein's statement has once again proved true: he said that anyone who does not believe in miracles in matters relating to Europe is not a realist.
However, the introduction of the euro was greeted very sceptically by people in many countries. If there had been a referendum in the first 12 Member States in the euro area at that time, we would not have the euro today, at least not in any of those countries. Since then, however, citizens have developed a more positive opinion of the euro. Perhaps not 100% of them are in favour of it, but probably the majority are. Most of the sometimes wistful memories of the old currencies, whether the mark, the guilder, the schilling or the franc, have given way to the conviction that the introduction of the euro brought advantages not only for the economy as a whole, but also for individual citizens.
Naturally, this is most evident when people travel. Passport checks are a thing of the past within the Schengen area and there is no longer any need for expensive, time-consuming currency changing. Most citizens have also understood that we would not be able to deal with the financial crisis that we are currently experiencing nearly as well as we are now doing without the European Central Bank and a single currency. In addition, increases in commodity prices have been slowed down somewhat by the strong currency.
Despite all this, there are still some citizens who associate the euro with negative experiences. Price increases, in particular, are often blamed on the Teuro, which translates as the 'expensive euro'. However, the fact is that the euro is stable. It has proved to be a stable currency. The inflation rate in the last 10 years was lower than in the previous 10 years, even in very stability-conscious countries like Germany. Thanks not only to this stability, the euro has become increasingly significant internationally and is now the second most important international reserve currency after the dollar.
We have the independence of the Central Bank to thank for the stability of the euro, and that makes it difficult to understand why attempts are always being made to undermine this independence. The first presidents, Wim Duisenberg and Jean-Claude Trichet, did exceptionally good work here.
Nothing has changed: a common currency without common fiscal and economic policy is and remains a risky undertaking. The EU faces significant challenges: ongoing high unemployment, demographic change, migratory pressure, the increasing poverty of certain groups in society and tougher competition as a result of globalisation. The euro area can meet these challenges only if the economic politicians of the Member States are linked together even more closely. The appointment of a President for the euro area was a first step in this direction, but that is all it was. Further steps must follow.
Most importantly, the euro area must present a united front to the world and to organisations such as the International Monetary Fund and the OECD.
on behalf of the Verts/ALE Group. - (FR) Madam President, ladies and gentlemen, I hope not to overrun my time any more than Mr Klinz overran his.
I am not going to talk again about the great success of the euro, both as an institution and as an instrument for stabilising inflation. However, I would like to thank you, Commissioner, and also thank the Commission, for finally having lifted a taboo. After ten years, it is high time that we looked at the aspects that have not worked.
What has not worked, as you have said, is that the growth promised by the euro has not materialised. Worse still, the European Union Member States not in the euro zone have experienced higher growth than those in it. There is therefore a genuine problem with the way in which the euro was constructed with the Maastricht agreement, and we need to address this.
There are three points as far as I can see. The first, which you highlighted, is the need to reform the governance of the euro, with coordination between budgetary policy and monetary policy. It is clear - and I differ from Mrs Berès on this point - that we cannot simultaneously ask for greater coordination between the two and say that the European Central Bank must remain totally independent. Alternatively, this could mean that budgetary policy in turn - and that means the Ecofin Council - should itself become an independent institution that is no longer democratically accountable. That would be completely unacceptable. We therefore need to define the word 'independent'. Independent from what? From private interests, yes; from national interests, yes; but not from the EU's budgetary and general economic policy.
The second problem is that Maastricht gave the Council responsibility for exchange rate policy, although the weapon of exchange rate policy is the interest rate, and the interest rate is controlled by the European Central Bank. It therefore needs to be very clearly stated that, when it comes to exchange rates, the European Central Bank must subordinate its interest rate to the exchange rate policy defined by the Council.
The third point is that on the basis of the subprime crisis, we have learned that it is necessary to distinguish between several types of loan. However, this was not in the Treaty of Maastricht. I believe it needs to be very clearly stated that the loans required for sustainable development and for real action to combat climate change must be issued at very low interest rates.
Madam President, ladies and gentlemen, I believe that the many calm words contained in the lengthy report tabled here offer reassurance, but only up to a point: the fact remains that we would need only to listen to what our citizens made of this technical report with its 32-page bibliography. We only need to talk to people, women in the home and pensioners anywhere in Europe, in Italy, France or wherever, to know that people are finding it hard to make ends meet.
We need to start by focusing on the problems of the real economy and on the impact that the euro and the ECB policies have had on our workers and producers, starting with small and medium-sized enterprises, which are struggling under the weight of policies liable to draw specific, constructive criticism, and such criticism is necessary in the interests of our citizens and the economies of the Member States.
For example, I have two suggestions: one, aimed at banks, is a selective lending policy, biased towards productivity and capital, as well as workers and producers. The second is to maintain and guarantee the independence of cooperative and regional banks, which, with their 'one person, one vote' and maximum shareholdings, are a bulwark of the real economy.
Unfortunately, the ECB - granted monetary sovereignty by the Maastricht Treaty and therefore economic sovereignty over the Member States - does not always seem to make decisions - keeping interest rates high or low, for example - that reflect the wider interests of real production and the productivity of our countries.
Therefore, we take a dim view of the fact that since the introduction of the euro, the prime lending rate has doubled. This has resulted in high bank charges, particularly in Italy. We take a dim view of the fact that it has continued its policy of reducing money supply in the internal market using any means available - such as Basel II - with the result that it has stifled consumption and internal trade throughout Europe.
We are calling for Europe's prime objective to be placing the European Central Bank under the control of the political institutions. There must be political control of the European Central Bank and its activities, because the question - which European citizens are asking their banks and which we are repeating - is this: who is the ECB's policy helping? We will leave you to ponder the answer.
Madam President, Commissioner, in order to confirm the success of the policies followed, the Commission report on the new round of the Lisbon Strategy lays undue emphasis on the fact that economic growth in Europe has risen from 1.8% in 2005 to 2.9% in 2007, and is forecast at 2.4% for 2008.
Now, however, a correction has been made, as we have recently heard from Mr Almunia: economic growth will drop to 2% this year, and then to 1.8% in 2009.
We are pointing this out because it clearly proves what happens in liberalised market conditions. Inevitably, as a result of the EMU and, naturally, neoliberal globalisation, overall rather than sporadic growth is by no means a certainty because the mechanisms resorted to are dictated exclusively by rigid market forces. Although limiting inflation, purportedly the paramount priority of the European Central Bank (ECB), the rate will reach 3.6% this year.
What on earth is going on? Could it be that even for their limited purposes the laissez-faire procedures are failing? Now that the EMU has been in existence for 10 years, things may justifiably be brought into question.
What can we hope to gain from the rigid conservatism of the Stability Pact? According to that, all Member States are assumed to have started on an equal footing, budgets must be balanced and the deficit must be reduced annually, regardless of the standard of living or whether the deficit is already below 3%.
What social benefit do young people and workers stand to gain from the insistence that social expenditure must not increase, even in prosperous times? What framework and what policies are being put in place for workers, whose minimum income in most Member States is EUR 92-668, at a time of long-term price rises and inflation?
Unemployment may be in decline compared with 1999. However, there is an even greater rise in uninsured, uncertain employment, which not only does nothing to improve the population's standard of living, but also undermines it.
What is needed now is a complete change of course, away from today's frameworks and policies. This is what the majority of the EU's population demands, in the face of Shell and BP's EUR 4.2 million-an-hour profits for the sake of the so-called free market, while workers are being hit by ever-increasing job insecurity and a drop in the real value of wages.
Madam President, if we were to exclude all the countries that had breached the rules of monetary union, there would soon not be many members left. Inflation is now at around 3.6%, even though 2% was promised. Monetary union is based on a design fault. The inflation target was taken from the German model, even though the Germans only met the requirement in 6 of the 30 years prior to the introduction of European monetary union. How crazy! How can we take such a target seriously and make it sacred without regard to other targets? The price of money is a means, not an end. The goal of economic policy must be to create full employment and to ensure that everyone goes home with a salary instead of benefit.
Monetary and currency policy must help people, not plunge them into poverty. In the United States, the annual rate of growth from 1990 to 2007 over 17 years was 2.9%, while in the EU it was just 2%. Every single citizen in the monetary union could have been EUR 38 000 better off with a different policy if the growth rate in Europe had only matched that in the United States before the latest crisis. It is a very high price to pay for an ideological project to eliminate the national currencies. We must either have a common state with a common government and a common parliament with responsibility for all economic policy, or we must allow the individual countries to manage their own currencies and be content with a common currency with which to finance cross-border trade. That is the lesson to be learned from the monetary union fiasco.
Without reforms, it is not difficult to foresee the breakdown of monetary union. Perhaps it will be Berlusconi's Italy who will fall overboard first and have to rediscover the lira. I am pleased that we still have the good old Danish krone in Denmark! All the statements from our politicians concerning the economic difficulties they said would arise if we rejected the euro have been exposed as a sham. The Danes voted 'no' on 2 June 1992. We again voted 'no' on 28 September 2000. I wonder whether, if we do not also vote 'no' for a third time, the politicians will offer to take the money from us.
(DE) Madam President, Commissioner, it is appropriate to celebrate the introduction of the common European currency as a success story. Although some points have already been mentioned, there are a few question marks, two of which I would like to mention.
Firstly, there is one country in the European Union that, unlike many of the candidate countries at the time, deliberately opted to stay outside, which it has the right to do, according to the provisions of the current Treaty. Let the British stay on their island. However, there is another country - Sweden - that did not reserve this option in its accession conditions but has since been consistently behaving as if, like the United Kingdom, it had the right to make its own decision on accepting the euro and joining the euro area. This contradicts the undertaking made at the time. Perhaps a bit of tidying up is needed here too.
(SK) I would like to thank the Commission and the Commissioner both personally and on behalf of the Government of the Slovak Republic for today's positive Commission position on the Slovak Republic.
The Government of the Slovak Republic adopted a responsible approach not only to fulfilling the compulsory criteria, but also to ensuring a smooth transition for the final changeover to the euro on 1 January 2009, including the ongoing sustainability of those criteria.
In this respect, I feel I must respond to Mr Langen's comments. Mr Langen, if other euro zone countries had as much budgetary discipline and even half the economic growth of the Slovak Republic, the euro might have been an even stronger currency, not to mention the restrictive measures on labour market access that some countries continue to apply in relation to some new EU Member States. If these restrictions were removed, perhaps we would be able to talk about a better economic outlook for the EU.
- (SV) Madam President, Commissioner, I have no difficulty joining in with the chorus of congratulations for the euro and the first ten years with the euro. Few people, if any, could believe that the introduction of the euro would be as generally accepted as it has now become. Mr Bonde is a brave man. He is a pleasant and able colleague, but he is wrong about most things, and he is totally wrong in this case. Madam President, Commissioner, the prophets of doom were wrong. The euro is a resounding success. In the wake of the financial crisis, the ECB showed what it meant to be able to act quickly and collectively, even more quickly than the Federal Reserve in Washington. This is yet another tremendous badge of honour.
To my German fellow Member who mentioned Sweden I can say nothing except that I agree that it is not good. It is my hope that within a five-year period my own homeland, Sweden, will become a full member of EMU. Personally I would really like to see a new Swedish referendum in the autumn of 2010 or the spring of 2011. I can promise the Commissioner and other Members that I will do all I can to get Sweden to introduce the euro. It would be good for Sweden and for the EU.
(DE) Madam President, Commissioner, the euro's founding mandate has more than been fulfilled. The euro and the internal market are our most successful answer to globalisation. The euro makes the internal market the domestic market and the euro, the flag and the anthem are the three symbols that cement our identity. The Maastricht criteria and the Stability and Growth Pact motivated the necessary reforms in the Member States and supported and therefore enabled the euro's success story.
However, I would like to make two points in closing: the criteria are meant to be observed, and Slovakia must be treated in the same way as Lithuania. We must not create the feeling, with each individual decision, that we interpret the criteria inconsistently.
What we are saying here is not anchored firmly enough in the public consciousness. I would like to see a 'Ten years of the euro' publicity campaign that highlights the advantages of the euro for citizens in the Member States, and I call on the Commission, the ECB and the Member States to communicate the additional value of the euro to citizens this year in concrete terms.
(SK) Today we commemorate the 10th anniversary of the introduction of the euro as a single currency. It is an important day for the Slovak Republic, which will in all likelihood start using the euro on 1 January 2009. In its Convergence Report the Commission states that the Slovak Republic has met the Maastricht criteria in a sustainable manner and recommends that the Slovak Republic become the 16th member of the euro zone from January 2009.
On this occasion I would like to emphasise that the Slovak Republic has been given the opportunity to become a member of the euro zone as a result of the significant reforms adopted by the former Slovak Government led by Mikuláš Dzurinda. I trust that the current government will also take seriously the recommendations made by the Commission and will learn from the Slovenian experience. I trust, too, that the Slovak Republic will manage to rise above the sceptical views expressed by Mr Langen in today's debate.
I firmly believe that the success stories related by Commissioner Almunia will bring a sense of optimism to the Slovak people. The Slovak Republic will learn from Malta and Cyprus with their apparently stable inflation figures to date.
- (LT) Ten years is long enough to be able to assess the benefits - or lack thereof - of the Economic and Monetary Union. It is now possible to see its advantages as well as its disadvantages and failures.
I would like to draw your attention to the Maastricht criteria, the theoretical framework of which was developed before that of the Economic and Monetary Union. Today these criteria are really out of date. The factor of stability and growth has been revised, as none of the countries has succeeded in its implementation. In the course of the period of implementation of these criteria none of the countries in the euro area has actually implemented a single Maastricht criterion.
I would also like to mention the new Member States, to which stringent requirements are being applied in the finance area. On the subject of inflation, the rates set were purely theoretical and do not conform to today's realities. The way of setting the inflation rate based on non-euro area countries is actually not right and should be revised.
Madam President, the basic economic problems of the euro cannot be reconciled. In the long term, it is not possible to have one common interest rate for a multitude of differently performing national economies. It is not possible to have one common external exchange rate for a multitude of differently performing economies. It is possible in the short term and even the midterm, but eventually these irreconcilable economic contradictions will pull the European single currency apart. This does not even take into account the undemocratic and unaccountable decision-making processes of the European Central Bank. There is an economic crisis looming and, when one eventually comes that is big enough, it will destroy the European single currency.
(HU) Thank you, Madam President. First of all, congratulations on the tenth birthday of the Economic and Monetary Union. The euro has been a success: a stable currency with a low interest rate has come into being, an effective move to combat speculation, and we have been able to create many more jobs than before since the introduction of the euro. We know this. This is why the euro is attractive to countries that have joined the European Union but are not yet members of the euro zone. Discipline is vitally important and central bank independence is vitally important, I agree. However, the euro zone should not be an elite club, an elite political club, and we should not be saying that membership is open only to countries that have already implemented some degree of convergence in real terms. The euro is in fact an instrument that could be of particular benefit to those countries that most are desperately in need of stability, of cohesion, and of measures to fight speculation and combat unemployment in order to become genuinely European. For this reason, let us be wary of orthodox principles, even with regard to the inflation criterion. It is also absolutely vital that the criteria should be established according to uniform standards. Thank you very much, Madam President.
(ES) Madam President, I would like to join in this celebration of the euro, one of the most outstanding achievements of the process of European integration.
It took Europe 40 years to have a Central Bank, but we should not forget that it took the United States 140 years after independence.
The results have been very positive, as the Commissioner has said, in terms of macroeconomic stability, jobs, purchasing power, European cohesion and even benefits for the States that are not members of the euro area, and it has given us greater political capacity.
Looking to the future, I agree with what the Commissioner said: in order to face the challenges of globalisation, an ageing population and climate change, internally we will need to take in the new countries, improve coordination in order to make the Lisbon Strategy a reality and make changes in order to monitor the stability of the capital markets.
Externally we will need to assume our responsibilities as a new global player. The euro area is also destined to be the driving force behind the next stage of Community integration.
(PL) Madam President, if the introduction of the euro has been such a success and provided such practical and economic benefits, I am wondering - and here I am addressing Commissioner Almunia - whether it would not be worth investing a few euros in education, in motivating the new Member States even more to get involved in this common euro area as soon as possible. As the Latin saying goes, bona pecunia non olet, or euphemistically, good money smells but does not stink, so who knows, maybe even the British will come round to the idea that it might be worth introducing the euro, since it brings with it such a swathe of benefits.
Thank you very much, Madam President, and thank you very much to all the Members who have spoken during this debate.
I am very grateful to you for the comments you have made regarding the initiative and the work of the Commission that I have presented to you today and that we will undoubtedly continue to debate over the coming months.
The euro, Economic and Monetary Union - as many of you said in your speeches - is a dream that has become a reality, and this has happened in the space of 10 years.
I think that this is a reason to thank those who launched this initiative in the first few decades of European integration: Mr Werner in 1970, for the first report on Economic and Monetary Union; Valéry Giscard d'Estaing and Helmut Schmidt in the 1970s and 1980s; of course Jacques Delors and all those who, along with him, worked to make the Maastricht Treaty and the idea of Economic and Monetary Union itself that we are developing a possibility.
There is reason to be pleased not just because we have made what they dreamed into a reality, but because this reality is giving us results that ordinary citizens can appreciate.
Some of you spoke about the results among citizens and in the real economy: what will be the understanding of people outside this Chamber? The public understand much more than some of us imagine that, thanks to the euro and thanks to European integration, there are now sixteen million more jobs in the euro area than there were ten years ago. Sixteen million more jobs. Much more employment created in the euro area than in the United States. Five times more employment created in the euro area since the euro has been in existence than in the decade prior to the existence of the euro.
The public understand this perfectly well. Citizens understand it perfectly well, just as they understand and are asking us, in the face of the current situation, with major challenges and with very tense and difficult situations in the markets and in the economic environment, not to remain inactive and to continue taking initiatives.
Now that we have instruments for economic integration, we need to use those instruments: those that are provided for in the Treaty, those that were set up ten years ago on the basis of what had been achieved and learning from our experience of how difficult it is to achieve some objectives.
We need better coordination of economic policies, not only budgetary policies. This is what we are talking about when we talk about the Lisbon Strategy; but in particular, when we talk about the euro area we need to talk about the specific needs of the euro area, both in terms of the coordination of budgetary policies and in terms of the coordination of structural reforms, the implementation of which is essential in order for the euro area to function properly and to achieve good results in terms of employment, growth, low price increases and greater opportunities for citizens, for those whom we represent.
There have undoubtedly been achievements, and we should not hide them.
For example, one achievement is that all of the excessive deficits in the euro area have been corrected. Today the Commission has also approved the abrogation of the excessive deficit procedure for Portugal and Italy. There are no countries in the euro area with a deficit above the limit laid down in the Treaty and by the Stability and Growth Pact.
Only a few years ago, when we debated the reform of the Stability and Growth Pact here, many of you could not imagine this, but the success of the Stability Pact and of the commitments made by the governments of the euro area Member States has resulted in there being no excessive deficits.
However, there are very important things to be done, and we need to do them. This is what this initiative is about: getting us moving again, and I will bring you a list of issues to debate in Parliament and in the Eurogroup, and I agree with those of you who have said that the work of the Eurogroup is incredibly important and that the work that it has been doing under the chairmanship of Jean-Claude Juncker is very positive. This needs to be debated in parliaments, with national public opinion and with the governments of the Member States, and we need to dialogue with the European Central Bank without fear, with respect and with satisfaction, given the way in which the European Central Bank exercises its independence. It is an incredibly effective bank even though it is an incredibly young bank in comparison with the Bank of England, the Federal Reserve, the Bank of Japan or any other central bank.
Two final comments. Firstly, regarding the countries that are not and do not appear to want to be in the euro area. I am not referring to the candidate countries that will be in it in the coming years, provided that they fulfil the conditions, but to those who have decided either through an opt-out clause or through a referendum that they do not want to be part of it.
Some of you have said that the euro area will have problems in the future. I predict that it is those who do not want to be in the euro area that are going to have problems.
In the global economy, those who will suffer the consequences of being isolated are those who wish to be isolated. Those who integrate, those who are prepared to share and to decide their economic policy together will adopt the correct decisions, the right decisions, and will obtain the benefits of integration for their citizens.
(EL) The debate is closed.
Written statements (Article 142)
Economic growth forecasts for the EU for the next few years point to a worrying slowdown of our productive system. From 2.8% in 2007, economic growth in the EU will fall by one point in two years to 2.0% in 2008 and 1.8% in 2009. Evidently this fall does not just come from the internal market, but from a wider slowdown in global economic activity, influenced by the difficult situation in the US and rising commodity prices.
The Commission expects inflation to peak in the near future due to soaring food, energy and commodity prices. This is a particularly worrying phenomenon because it has a direct impact on the lives of our citizens and reduces purchasing power. It also creates an additional burden for our businesses, which are gradually losing their competitive edge compared with the new emerging economies. However, despite this we are seeing positive signs for the 'employment' objective of the Lisbon Strategy, since 4 million new jobs have been created in Europe.
Our task is to establish whether this 'new' dynamism of the job market is in fact due to precarious employment, since this information only has a positive impact on the economy when it fuels expectations of stability.
in writing. - (PT) It is impressive to hear the Commission and the European Union's leading figures still talking about the successes of the euro area, even though the actual statistics show the opposite, whether in terms of economic growth or the quality of life of Europe's peoples. Clearly the successes in question relate to the increase in profits and the fabulous earnings which the economic and financial groups have managed to achieve during these first 10 years of Economic and Monetary Union.
It is, however, unacceptable that they should systematically forget the increase in social inequalities, the increase in precarious and poor paid work leading ever more millions of workers into poverty, so that they are further exploited and deprived of the conditions to guarantee their children a decent life.
It is not surprising, therefore, that the plan that the European Commission is presenting should be more of the same: more economic checks to ensure greater competitiveness and financial stability for the economic groups, increased budgetary supervision in order to press ahead with the liberalisation of public services and more pressure and controls in order to prevent wage increases.
That will lead to increased social tension and more struggles to protect social and labour rights and to prevent increased exploitation.
in writing. - (EL) As a result of the anti-popular, anti-labour aims of the Maastricht Treaty, the EMU and euro were created, preparing the ground for the reactionary Lisbon Treaty and the escalating attack on workers' rights and freedoms.
The centre-right and centre-left have ratified these EU and government decisions. In Greece, New Democracy, PASOK and the Left-Wing Coalition have voted in favour of the Maastricht Treaty. There has been a refusal to hold referendums. This serves capitalist interests admirably and shows how much capitalists fear popular reaction.
Transferring a key economic policy mechanism from Member States to the control of the ECB has helped capitalists to reduce the cost of labour and multiply profits. The squeeze on wages, which the ECB has encouraged since its very foundation, has led to a sharp fall in workers' purchasing power, a rapid deterioration in the working class family's standard of living and to poverty.
In most countries, the EMU and euro are increasingly being brought into question. The arguments about price stability, protection of economies, etc., have proved to be a sham. The euro protects only the profits of monopolies; it facilitates privatisation and mergers, and paves the way for even greater exploitation.
in writing. - (RO) The creation of the Economic and Monetary Union (EMU) has determined not only the construction of a simple free trade area at the level of the Union, but it has also given the Union more political power at international level, has imposed the criteria that have led to the reunification of the continent and the appearance of the single currency - the euro, which is able to compete with the American dollar.
The EMU advantage is that it has ensured low inflation and interest rates to the benefit of consumers and enterprises and has encouraged the solidity and viability of public finance, while the introduction of the single currency has led to the disappearance of the costs related to foreign exchange, and has facilitated trade and the equivalence of prices in the countries that presently represent the Euro Zone.
At present, Europe prepares to celebrate one decade since the adoption of the single currency and, even if the EU's southern states have dealt with a series of difficulties following the adoption of the single currency, the authorities have not complained yet. The analysts' explanation is that, despite the changes on the Unites States financial market, Europe has remained stable. I would also say that the success of the euro can be proved by the fact that the Danish, who initially refused the introduction of the single currency, now want the euro.
For Romania, the introduction of the euro remains an important objective at present and important efforts are still necessary in order to meet the convergence criteria and increase the competitiveness of Romanian companies on the single market.
in writing. - (FI) When Finland joined the EU this followed a referendum. At the time the political elite promised the people a new referendum if Finland gave up its own currency, the mark. The promise was broken - unlike in Sweden - and many Finns wanted their own money back.
The euro has been a success in the sense that tourists can use the same money in all the EMU countries and compare prices. Travel money, however, is not the true essence of Economic and Monetary Union: it is the common monetary policy. That has not been the same sort of success story on account of the sheer size of the euro zone and the difference in its economies.
First it was devalued by a third against the dollar, and that was followed by a revaluation of two thirds. The effects of EMU should also be assessed from the point of view of the common interest rate policy, which resulted in a house price bubble in many countries.
in writing. - (RO) The year 2008 marks the celebration of 10 years since the creation of the European Central Bank (ECB), one of the most daring projects of the European construction. 10 years after its creation, the results obtained by the Economic and Monetary Union represent unquestionable successes. The exclusive use of economic criteria in grounding the ECB decisions and the elimination of all political influence in making decisions have caused the success of this project that has brought benefits to the economies of participant Member States.
At the moment of joining the EU, both the Government and the Central Bank of Romania evaluated the perspective of our country's accession to the EMU for the year 2014. The euro adoption in Romania entails the prior participation in the Exchange Rate Mechanism (ERM II) for two years, namely as of 2012.
For these time limits to remain feasible we have to continue the efforts to coordinate the fiscal policies of the government with the monetary policies of the central bank and this takes moderation and prudence in the budget execution. For keeping inflation within the parameters proposed by the NBR, we need to avoid the temptations specific to electoral years. The NBR's inflation targeting policy has to be supported by fiscal stability, responsible decisions in the Parliament of Romania and balanced and efficient budget execution at the level of all State institutions.